Citation Nr: 1045090	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left leg disability.  

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for arthritis of the left 
knee.

4.  Entitlement to service connection for arthritis of the right 
knee.

5.  Entitlement to service connection for a right ear disability.

6.  Entitlement to a higher initial rating for hemorrhoids, rated 
as 0 percent disabling from March 28, 2005 to June 9, 2009; and 
rated at 10 percent disabling effective June 10, 2009.   

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and February 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
These matters were remanded in January 2009 for further 
development.  

The Board notes that the April 2010 supplemental statement of the 
case erroneously listed entitlement to an increased rating for a 
fracture of the right fifth metatarsal as an issue on appeal.  
The Board denied that claim in its January 2009 decision.  
Consequently, the issue is not longer on appeal.  


FINDINGS OF FACT

1.  A left leg disability was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service, to include as secondary to a 
service connected disability.  

2.  A right leg disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service, to include as secondary 
to a service connected disability.  
3.  A left knee disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service, to include as secondary 
to a service connected disability.  

4.  A right knee disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service, to include as secondary 
to a service connected disability.  

5.  There is no medical diagnosis of current chronic right ear 
disability.  

6.  Prior to January 18, 2008, the Veteran's service connected 
hemorrhoids were not large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrence.

7.  From January 18, 2008, the Veteran's service connected 
hemorrhoids have been manifested by persistent bleeding and an 
anal fissure.  

8.  The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to a service connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  A right leg disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to a service connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

3.  A left knee disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to a service connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

4.  A right knee disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to a service connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

5.  A right ear disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

6.  Prior to January 18, 2008, the criteria for entitlement to a 
compensable disability evaluation for the Veteran's service-
connected hemorrhoids were not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7336 
(2010).

7.  From January 18, 2008, the criteria for entitlement to a 
disability evaluation of 20 percent, but no higher, for the 
Veteran's service-connected hemorrhoids have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7336 (2010).

8.  The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated December 2003, April 2005, and January 2008.                                                       

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Nonetheless, the RO issued a June 
2008 correspondence that fully complied with Vazquez .  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the December 2003 and April 2005 notification did not 
advise the appellant of the laws regarding degrees of disability 
or effective dates for any grant of service connection, the Board 
notes that the RO re-issued VCAA notice in January 2008.  The 
January 2008 notice fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in December 2003, April 2004, January 2008, and June 2009; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Legs/knees
The service treatment records show that the Veteran complained of 
right leg and knee pain in March 1977.  Apparently the pain began 
when he strained his right groin while running three days prior 
to seeking treatment.  He was diagnosed with a right adductor 
strain.  The Veteran also complained of right knee pain in June 
1979.  He stated that the pain began two weeks earlier; but he 
did not remember injuring it.  On examination, the knee was 
tender to touch with a small knot behind the knee.  He was 
assessed with a "torn ligament?" At the time of separation 
examination in August 1980, the Veteran checked the appropriate 
boxes to indicate a history of foot trouble and broken bone; he 
denied a history of a trick or locked knee.  On clinical 
examination, his lower extremities were evaluated as normal. 

In November 1980, the Veteran filed a claim of service connection 
for his foot; there was no mention of any knee or leg problems.  
By rating decision in June 1981, service connection was granted 
for sprain right ankle, fracture right fifth metatarsal.

In January 1981, the Veteran was hospitalized at a VA facility 
for chest pains.  The hospital report includes references to 
right ankle and right foot fracture, but does not refer to the 
legs or knees at all.   

A January 1999 x-ray of the right knee resulted in an impression 
of normal right knee.

The report of a March 1999 VA general medical examination 
reflects that the Veteran gave a history of right knee pain for 
nine years; there was no mention of the left knee.  The examiner 
also noted that the Veteran reported suffering a fall with an 
injury to the right knee one month before.  On examination, no 
inflammation or swelling of the joints was noted.  The Examiner 
noted that the Veteran was able to bend both knees to 0 degrees 
when sitting. 

In August 2000, the Veteran underwent a surgical procedure in 
connection with a right meniscal tear. 

The Veteran underwent a VA examination in December 2003.  The 
claims file was reviewed in conjunction with the examination.  
The examiner diagnosed the Veteran with degenerative joint 
disease of the right knee with medial meniscus tear, status post 
surgery with no loss of motion or function.  The examiner also 
diagnosed a chronic strain of the left knee, with mild pain 
(reported to be a 3/10) and full range of motion.  The examiner 
then opined that the Veteran's "knees are likely related to his 
condition of his right foot injury."   

The Veteran underwent another VA examination in April 2004.  The 
claims file was reviewed in conjunction with the examination.  
The examiner diagnosed the Veteran with sensory deficits in the 
lower extremities.  He also remarked that the Veteran has 
problems in both knees suggesting internal derangement and 
degenerative joint disease.  He noted that that sensory deficits 
in the lower extremities appear to be coming from a higher level, 
and speculated that they might originate from the Veteran's back 
(which was not within the scope of the examination).  With 
regards to the Veteran's knees, the examiner stated that he did 
not believe that the disabilities were related to the fracture of 
the right fifth metatarsal or right ankle.  

The Board noted ambiguities in the December 2003 and April 2004 
examination reports and found that a new VA examination was 
warranted.  The Veteran underwent another VA examination in June 
2009.  The claims file was reviewed in conjunction with the 
examination.  Following a thorough examination, the examiner 
diagnosed the Veteran with bilateral knee degenerative joint 
disease.  The examiner found that it was less likely than not 
that the Veteran's knee degenerative joint disease is due to any 
incident of service.  His rationale for the opinion was the fact 
that there were no service treatment records showing any major 
knee injuries or chronic knee complaints while in service.  He 
also noted that four years of welding army duties would not be 
expected to cause induced chronic repetitive knee sprains or 
strains that could lead to degeneration.  

The June 2009 examiner was also of the opinion that it is less 
likely than not that the Veteran's bilateral knee degenerative 
joint disease was caused by, or aggravated by his service 
connected right ankle sprain or his service connected right fifth 
metatarsal fracture.  His rationale was that the right ankle 
sprain and the fractured right fifth metatarsal were minor 
temporary injuries that typically heal promptly with no residuals 
(such as altered gait).  He noted that the Veteran was returned 
to full duty following both injuries, and the service treatment 
records do not show any chronic residuals from the injuries.  

The Board notes that there are three VA medical opinions 
regarding a possible nexus to service.  Two weigh against the 
Veteran's claim and one weighs in favor of it.  

The Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may 
be placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. 444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.

There are substantial and significant factors which favor the 
valuation of the June 2009 VA medical opinion over the other 
opinions in this case.

The December 2003 VA examination report yields an opinion that 
the Veteran's "knees are likely related to his condition of his 
right foot injury."  However, the examiner provided absolutely 
no rationale at all for the opinion.  

The April 2004 VA examination report weighs against the Veteran's 
claims.  However, as the Board noted in its January 2009 Remand, 
there is quite a bit of ambiguity in the opinion; and it leaves 
much to be desired in terms of a rationale to support the 
opinion.  In regards to the Veteran's legs (lower extremities), 
the examiner stated that sensory deficits in the lower 
extremities appear to be coming from a higher level, "and that 
would depend on back problems, which were not part of the scope 
of this examination.  Also, that would have to be ascertained 
whether he had any back problems during the course of military 
service.  There was certainly suggestion on the MRI scans that 
were done in the past of possible tears of the medial meniscus 
bilaterally and partial tear of the anterior cruciate ligament in 
the left knee."  He later stated that "one would need to look 
to a higher level, probably the lumbar spine, as the cause of 
that, but again, this was not the scope of the examination and it 
is not clear whether he has had any military problems related to 
his back, and also, to verify the question of sensory defect, EMG 
examination would be required, although this may have been 
done."  Although the examiner speculated that the bilateral leg 
disabilities were related to the Veteran's back; it appears that 
this was mere speculation, and that an informed opinion would 
depend on additional information (examination of the back, 
further examination of the service medical records).  Moreover, 
it does not appear that the examiner was aware of the information 
contained in the service treatment records as well as the rest of 
the claims file (despite that fact that he stated that they were 
reviewed).  

With regards to the Veteran's knees, the April 2004 examiner 
stated that he did not believe that the disabilities were related 
to the fracture of the right fifth metatarsal or right ankle.  
However, he failed to offer a rationale for the opinion.  
Furthermore, the examiner stated that the Veteran "claims a 
history of trauma to the knees in military service.  This would 
have to be ascertained from evaluation of the service medical 
records."  The Board notes that the Veteran did complain of knee 
pain during service.  Though the examiner stated that the claims 
file was reviewed; it does not appear that he was aware of any of 
the contents of the claims file, to include the Veteran's in 
service complaints of pain.   

The June 2009 examination report is far more substantial than 
either the December 2003 report or the April 2004 report.  Like 
the December 2003 and April 2004 examiners, the June 2009 
examiner stated that he reviewed the claims file.  However, 
unlike the other examiners, the June 2009 thoroughly summarized 
the claims file.  He noted that the Veteran complained of right 
knee pain on two occasions (March 7, 1977 and June 28, 1979); and 
that there were no complaints of left knee pain.  He noted that 
the Veteran's separation examination yielded normal findings, and 
that the Veteran denied any bone, joint, knee problems or 
lameness.  Finally, he noted that the Veteran progressed more 
than two decades before complaining of knee pain and undergoing 
an arthroscopic procedure of the right knee in 2001.

Following a thorough review of both the Veteran and the claims 
file, the examiner rendered opinions regarding the possibility of 
direct and secondary service connection.  Moreover, those 
opinions were substantiated by rationales that were consistent 
with the evidence in the claims file.  Finally, the examiner 
identified himself as a Board-Certified Vascular Surgeon whose 
required General Surgery residency training encompassed 
orthopedic rotations and training.  He stated that he has had 
many years of extensive multi-organ trauma experience with 
extensive experience in managing co-morbid orthopedic injuries.  

The Board finds that two of the three medical opinions weigh 
against the Veteran's claims.  Moreover, the Board finds that the 
June 2009 opinion is far and away more probative than the others.

In adjudicating a claim, the Board must also assess the 
competence and credibility of lay statements of the Veteran.  The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the competency 
of lay evidence in order to determine if it is sufficient to 
establish a nexus. 

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of her service as shown by service records, the official history 
of each organization in which she served, her medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

After reviewing the totality of the evidence, the Board finds 
that the Veteran's statements to the effect that he has suffered 
bilateral leg/knee symptoms since service are not credible.  His 
statements in this regard, offered during the course of seeking 
VA compensation, are inconsistent with his own statements and 
actions.  In this regard, the Veteran did not report any 
bilateral leg or knee complaints at the time of discharge 
examination in August 1980.  This demonstrates that the Veteran 
himself did not believe he had any pertinent ongoing symptoms at 
that time.  Even more significant is that he did not include any 
bilateral leg/knee claims when he filed a claim in November 1980 
for a foot disorder.  It is reasonable to expect that he would 
have included such if he in fact believed he had bilateral 
leg/knee disability related to service.  The Board also notes 
that a history of right ankle and right foot fracture were noted 
during a January 1981 VA hospitalization, but there is nothing to 
indicate that the Veteran reported any ongoing leg or knee 
complaints.  The Veteran also told a VA examiner in 1999 that his 
right knee symptoms had been ongoing for nine years; this would 
place the onset to approximately 1990, or ten years after his 
discharged from service.  In sum, the Board finds that any 
statements by the Veteran as to a continuity of bilateral 
leg/knee symptoms since service are not credible. 

The Board is compelled to conclude that the preponderance of the 
evidence is against the claims for compensation for bilateral leg 
disabilities and bilateral knee disabilities.  As such, the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
Ear
Service treatment records reflect that the Veteran complained of 
right ear pain and frontal headaches in December 1977.  Tympanic 
membrane was within normal limits.  There was a white discharge 
in the right ear canal.  He was prescribed cortisone and Dimetapp 
for what appeared to be nasal congestion.  In August 1980, the 
Veteran complained of an ear ache of one day duration.  On 
examination, there were no cuts, swelling, or deformity.  He did 
have a blood spot on the inner ear canal before tympanic 
membrane.  Two days later, he was given ear drops.  There was no 
follow up.  

In April 2001, the Veteran complained of ear pain.  In May 2001, 
he was diagnosed with a pilar cyst of right external auditory 
meatus.  In March 2005, the Veteran was diagnosed with otitis 
externa of the right ear.  

In June 2009, the Veteran underwent a VA examination.  The claims 
file was reviewed in conjunction with the examination.  The 
Veteran reported that he was a welder in service; and that a hot 
metal fragment fell into his ear.  The examiner was unable to 
find a service treatment record reflecting this injury.  He was 
able to find the December 1977 treatment report in which the 
Veteran complained of right ear pain secondary to a respiratory 
infection.  He also noted the August 1980 treatment report, as 
well as the March 2005 post service treatment report.  The 
Veteran complained of chronic continuous right ear pain that he 
rated at 5-8/10.  The etiology of the complaints was unclear to 
the examiner because "every ear exam in the multiple Colorado VA 
records from August 2005 to the present date have documented 
normal right ear exams."  

Upon examination, the right ear was totally normal with no 
evidence of otitis media or otitis externa.  The right external 
auditory canal had no evidence of any cystic or mucosal lesions.  
The tympanic membrane was clear with no evidence of infection or 
perforation.  The pinna was totally normal with no evidence of 
lesion or infection.  The examiner found no pathology of the 
right ear upon which to base a diagnosis.  He stated that "It is 
the opinion of this examiner that the Veteran has no current 
right ear disability pathologic condition or diagnosis and 
therefore service connection is not relevant."  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

In the absence of a current disability, service connection for a 
right ear disability must be denied.  

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected hemorrhoids have been rated by 
the RO under the provisions of Diagnostic Code 7336.  Under this 
regulatory provision, a noncompensable rating is granted for mild 
or moderate hemorrhoids; a 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrence; a 20 
percent rating is warranted for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  

The Veteran filed his claim in March 2005.  The claims file 
includes a report referencing a ligation procedure in 2004.  

At a January 18, 2008, VA examination, the examiner reviewed the 
claims file.  The Veteran reported that he first suffered 
hemorrhoids in 1977.  He was prescribed suppositories and cream 
which controlled them (though he did have bleeding on and off 
since then).  He reported that he had surgery in 2004 which 
seemed to have healed them; but that now they are recurring. He 
reported bright red blood on wiping himself and streaking on the 
outside of the stools.  He has had bleeding on and off for the 
past 3-4 months along with pain.  He stated that he is able to 
sit without problems and it did not appear to be affecting his 
lifestyle or occupation except for the discomfort with bleeding 
and bowel movement.  He has never been anemic.  

Upon examination, there was a normal anal area, perianal area.  
There was no evidence of any palpable bulges; and nothing was 
prolapsed.  He had some definite pain and increased spasms with 
finger examination particularly at the 12 o'clock position.  The 
examiner noted that this strongly suggests that he either has 
severe muscle spasm or a fissure together with internal 
hemorrhoids.  Actual hemorrhoids could not be seen as they 
appeared to be in remission.  There was no evidence of external 
hemorrhoids or evidence of any bleeding on examination.  There 
was no anemia.  He was diagnosed with hemorrhoids currently in 
remission associated with acute pains strongly suggestive of 
fissure without any anemia.  

A February 2008 treatment reflects that the Veteran sought 
treatment for painful, bleeding hemorrhoids.  The examiner noted 
external hemorrhoids and sent the Veteran for surgery due to 
failing conservative treatment.  

A May 2008 treatment report reflects that the Veteran visited the 
general surgery clinic and was treated for an anal fissure in 
posterior midline.  There was no evidence of external hemorrhoids 
on examination.  

The Veteran underwent a VA examination on June 10, 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he has one sharply 
painful bowel movement per day.  The examiner noted that this is 
consistent with the established diagnosis of chronic anal 
fissure.  Two days per week, the bowel movement will be 
associated with hematochezia dripping into the toilet bowl.  The 
Veteran stated that his anus is continually pruritic and that he 
has constant pain with sitting.  Upon examination, there was a 
thrombosed external hemorrhoid covered by intact skin in the 
right posterior quadrant of the anus; and a posterior midline 
anal fissure.  There was no evidence of third degree internal 
hemorrhoids as none were visibly prolapsing.  Digital rectal 
examination was deferred on the Veteran's request due to pain.  
He was diagnosed with chronic internal and external hemorrhoids, 
and a chronic posterior midline anal fissure.  

The Board notes that a 20 percent rating is the maximum rating in 
the rating criteria; and it is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with fissures.  
Based on the medical evidence, the Board finds that a 20 percent 
rating is warranted for hemorrhoids effective January 18, 2008 
(the date he underwent a VA examination).  Although the Veteran's 
hemorrhoids appeared to be in remission at the time of the 
examination, the examiner noted that the Veteran had some 
definite pain and increased spasms with finger examination; and 
that this was suggestive of fissure.  A mere one month later, the 
Veteran sought treatment for painful, bleeding hemorrhoids and 
was sent the Veteran for surgery.  He was treated for an anal 
fissure in May 2008.  

Although it appears that the Veteran did have hemorrhoids during 
the period prior to January 18, 2008, there is no supporting 
evidence to show they were more than mild or moderate.  
Accordingly, a compensable rating prior to January 18, 2008, is 
not warranted under the applicable rating criteria.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
hemorrhoids symptoms squarely match the type and degree of the 
examples set forth under the criteria for the current 
noncompensable and 20 percent schedular ratings.  Consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

TDIU
In order to establish service connection for a total rating based 
upon individual unemployability due to service- connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran is service connected for hemorrhoids, evaluated as 20 
percent disabling from January 18, 2008 (pursuant to this Board 
decision); a sprained right ankle, evaluated as 10 percent 
disabling; a fracture of the right fifth metatarsal, evaluated as 
0 percent disabling; and calcified granulomatous disease with 
left lung lesion, evaluated as 0 percent disabling.  His combined 
rating is therefore 30 percent.  See 38 C.F.R. § 4.25.  
Consequently, the Veteran's service- connected disability does 
not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Following a full and thorough review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU.  The 
evidence does not demonstrate that the Veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.  The medical 
records reflect that any inability of the Veteran to find 
substantially gainful employment is based on non service 
connected disabilities.  The Veteran's June 2009 VA examination 
report states that the Veteran has been unemployed due to 
numerous disabilities, "primarily his bilateral knee 
degenerative joint disease conditions."  There is no persuasive 
evidence of record demonstrating or suggesting that the Veteran 
in unemployable as a result of his service-connected 
disabilities.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities 
preclude employment consistent with his education and work 
history.  Although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to TDIU benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating of 20 percent is warranted for 
hemorrhoids effective January 18, 2008.  To this extent, the 
appeal is granted.

Entitlement to a compensable rating of for hemorrhoids prior to 
January 18, 2008, is not warranted.  Entitlement to service 
connection for left leg disability is not warranted.  Entitlement 
to service connection for right leg disability is not warranted.  
Entitlement to service connection for left knee disability is not 
warranted.  Entitlement to service connection for right knee 
disability is not warranted.  Entitlement to service connection 
for right ear disability is not warranted.  Entitlement to a 
total rating based on individual unemployability is not 
warranted.  To this extent, the appeal is denied. .  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


